NO








NO. 12-09-00425-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: ROBERT C. MORRIS,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     


MEMORANDUM
OPINION
In
this original proceeding, Relator, Robert C. Morris, seeks a writ of mandamus
directing the respondent, the Honorable Pam Foster Fletcher, Judge of the 349th
Judicial District Court, Anderson County, Texas, to rule on certain pending
motions filed by Morris on or about May 6, 2009.  We deny the petition.
Mandamus
is an extraordinary remedy and was intended to be available Aonly in situations
involving manifest and urgent necessity and not for grievances that may be
addressed by other remedies.@ 
  Walker v. Packer, 827 S.W.2d 833, 840
(Tex.1992).  For Morris to be entitled to relief by mandamus, he must meet two
requirements.  First, he must show that the trial court clearly abused its
discretion.  See id.  Second, he must show that he lacks an
adequate remedy at law, such as an ordinary appeal.  See id. 
Courts of appeals have the power to compel a trial court to rule on a pending
motion.  In re Ramirez, 994 S.W.2d 682, 684 (Tex. App.‑San
Antonio 1998, orig. proceeding).  But when a relator complains that a trial
court has failed to rule on a motion, he must also establish that the motion
has been called to the trial court’s attention.  See In re Chavez,
62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).
The
relator has the burden of providing this court with a sufficient record to
establish his right to mandamus relief.  TransAmerican Natural Gas Corp.
v. Flores, 870 S.W.2d 10, 11 (Tex. 1994); see also Tex. R. App. P. 52.7(a).  Therefore,
the Texas Rules of Appellate Procedure require, in part, that a relator file
with his petition a certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying
proceeding.  See Tex. R. App. P. 52.7(a)(1). 
Here, Morris alleges that he has filed certain motions in the trial court.  He
alleges further that the motions have been called to the trial court’s
attention, but that the trial court has failed or refused to rule on them. 
However, Morris’s mandamus petition was not accompanied by the required
record.  We are therefore unable to evaluate the allegations in his petition to
determine whether he is entitled to the relief he seeks.  Accordingly, the
petition for writ of mandamus is denied.  
 
                                                                                                    
BRIAN HOYLE    
                                                                                                             
Justice
 
Opinion delivered December 16, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)